471 F.2d 608
Petition of Verda Vierra For the Perpetuation of Certain Evidence.Verda VIERRA, Petitioner-Appellee,v.ALLSTATE INSURANCE COMPANY, Respondent-Appellant.
No. 72-2727 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 23, 1972.Rehearing Denied Feb. 13 and March 2, 1973.

Royal H. Brin, Jr., Robert Keith Drummond, Dallas, Tex., for respondent-appellant.
Richard Munzinger, El Paso, Tex., for petitioner-appellee.
Alejandro Duran, Jr., El Paso, Tex., for Yassu Grier.
Before BELL, DYER and CLARK, Circuit Judges.

BY THE COURT:

1
This is an appeal from an order allowing perpetuation of testimony under Rule 27, F.R.Civ.Proc. The order was stayed by this court pending appeal.


2
The order of the district court is vacated and the cause is remanded to the district court to be reconsidered in light of two material facts which have occurred in the interim since the entry of the district court order:


3
(1) The affirmance of the judgment in Vierra v. Grier, 471 F.2d 545 by this court on January 15, 1973.


4
(2) The overruling on November 14, 1972 of the pleas to the jurisdiction filed by Louis A. Vierra and Verda A. Vierra in Cause No. 72-3867 D, Allstate Insurance v. Yassu Grier, Louis A. Vierra and Verda Vierra, in the district court for the 95th Judicial District, Dallas County, Texas.


5
It is so ordered.



*
 Rule 18, 5 Cir., see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409